Citation Nr: 0021086	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  97-08 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the claimed residuals 
of exposure to asbestos, to include emphysema with chronic 
obstructive pulmonary disorder (COPD). 



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to May 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating determination 
by the RO.  

The Board remanded the case for additional development in 
June 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Clinical findings of lung disability manifested by 
emphysema with COPD were not shown until many years after his 
period of service.

3.  The veteran is not shown to have currently demonstrated 
lung disability due to his reported exposure to asbestos in 
service; nor has any competent evidence been submitted to 
relate the lung disability to any other disease or injury in 
service.


CONCLUSION OF LAW

The veteran's current lung disability is not due to asbestos 
exposure or other disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107(a), 7104 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim. 38 U.S.C.A. § 
5107(a).  The Board is satisfied that all available relevant 
evidence has been obtained regarding this claim, and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In McGinty v. Brown, 4 Vet. App. 428 (1993), the it was 
observed that there had been no specific statutory guidance 
with regard to claims for service connection for asbestosis 
and other asbestos-related diseases and that the Secretary 
had not promulgated any regulations.  VA, however, has 
provided adjudicators with some guidance in addressing claims 
involving asbestos exposure.  VA recognizes that:

[A]sbestos particles have a tendency to 
break easily into tiny dust particles 
that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  
Inhalation of asbestos fibers can produce 
fibrosis and tumors.  The most common 
disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers 
may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, 
and cancers of the gastrointestinal 
tract.

Veterans Benefits Administration Manual M21-1, Part VI,  
7.21(a)(1). VA further recognizes that:

High exposure to asbestos and a high 
prevalence of disease have been noted in 
insulation and shipyard workers.  This is 
significant considering that, during 
World War II, several million people 
employed in U.S. shipyards and U.S. Navy 
veterans were exposed to[asbestos] since 
it was used extensively in military ship 
construction.  Many of these people have 
only recently come to medical attention 
because the latent period varies from 10 
to 45 or more years between first 
exposure and development of the disease.  
Also of significance is that the exposure 
to asbestos may be brief (as little as a 
month or two) or indirect (bystander 
disease).

VA also recognizes that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs may include 
dyspnea on exertion, and end-respiratory rales over the lower 
lobes.  Veterans Benefits Administration Manual M21-1, Part 
VI,  7.21(c).

I.  Factual background

The veteran contends that he currently suffers from a 
respiratory disability, identified as emphysema with COPD, 
which was caused by exposure to asbestos while stationed on a 
Naval vessel in service.

A careful review of the veteran's service personnel records 
shows that he served on the USS Gwin from September 1955 to 
May 1959 as a machinist's mate. 

Records from the Department of the Navy, including Navy 
Occupational Task Analysis Program Department records, 
essentially indicate that a machinist's mate performs a 
number of tasks that involve exposure to asbestos.  The 
veteran testified during his RO hearing in August 1995 that, 
to the best of his knowledge, he was not exposed to asbestos 
after his discharge from service in 1959.  The Board finds 
that the nature of the veteran's service onboard the USS Gwin 
was such that he was probably exposed to asbestos in service.

Turning to the symptoms of the veteran's claimed disorders, 
the Board notes that there is no evidence in the service 
medical records of complaints or treatment of any respiratory 
disorder.  Post service medical records do not show any 
pulmonary problems until many years after separation from 
service in 1959.  

The Board notes that VA and private medical records do show 
pulmonary findings many years after service.  These findings 
include:  prominent pulmonary emphysema (October 1988 X-
rays); mild COPD (June 1993 VA X-ray report); chronic 
obstructive and restrictive pulmonary disease and X-ray 
findings of chronic bi-basilar interstitial changes (July 
1993 letter from Dr. David O. Holman, Jr., M.D.); COPD and 
probable acute bronchitis (October 1996 record from Dr. 
Holman); chronic fibrotic scarring in the lung bases (August 
1997 report of chest X-rays from Family Medicine Associates); 
and COPD with history of asbestos exposure (August 1997 
record from Dr. Holman). 

At a VA examination in July 1998, the physician reported that 
the veteran had a history of exposure to "asbestosis" while 
aboard a ship in the Navy.  Chest X-rays showed right basilar 
scarring without evidence of pleural plaque or overt 
fibrosis.  The impression included probable moderately severe 
to severe emphysema; right pulmonary scarring likely 
secondary to emphysema, but cannot rule out asbestosis; 
history of asbestosis; chronic bronchitis; and remote history 
of moderately severe tobacco abuse.  

At a November 1998 addendum to the VA examination, it was 
noted that a pulmonary function test revealed data consistent 
with moderate airflow obstruction without evidence of 
reversal.  The physician writing the addendum reported that 
changes consistent with a scar were noted in the right lung 
base and that the data was consistent with moderate to severe 
pulmonary emphysema.  The physician concluded that there was 
no evidence of significant restriction that would be 
indicative of asbestosis.  

Subsequent VA medical records dated in September and December 
1998 noted COPD, a calcified density in the left lobe that 
appeared to represent an old calcified granuloma, and no 
pleural changes.

In a May 1999 addendum to the VA examination, it was noted 
that a pulmonary function test disclosed moderate 
emphysematous changes with no restriction.  The opinion of 
the VA physician was that given the combination of 
emphysematous changes on chest X-rays and the scarring on the 
right base, it is likely that the veteran's changes on X-rays 
are caused primarily by emphysema secondary to prolonged 
tobacco use.  Again, the physician concluded that there were 
no restrictive changes that would be indicative of possible 
underlying asbestosis on pulmonary function test.

II.  Analysis

Based on a review of the record as a whole, the Board 
concludes that the veteran's currently demonstrated lung 
disability, manifested by emphysema with COPD, is not shown 
to be due to disease or injury which was incurred in or 
aggravated by service.  

Although the record shows that the veteran had probable 
exposure to asbestos during service and that he has developed 
pulmonary disorders many years after service, the Board notes 
that the law provides for no presumption of service 
connection for lung disorders following exposure to asbestos.  
VAOPGCPREC 4-2000; Dyment v. West, 13 Vet. App. 141 (1999).  
The preponderance of the evidence must also show that the 
veteran's current lung disorders, including emphysema with 
COPD, are related to either his inservice exposure to 
asbestos or to some other aspect of his period of active 
duty. 

Regarding the veteran's claim that his lung impairment was 
caused by his reported exposure to asbestos in service, the 
Board finds that there is no persuasive medical evidence 
supporting his assertions.  The Board acknowledges that the 
impression on the July 1998 VA examination included "cannot 
rule out asbestosis" and "history of asbestosis"; however, 
there is no documentation of such a diagnosis in the claims 
folder aside from that based on the history reported by the 
veteran.  As the appellant is not a medical expert, he is not 
competent to express an authoritative opinion on this issue.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No evidence 
has been presented to otherwise relate the current lung 
disability to the veteran's period of service. 

The Board finds probative the most recent VA medical opinion 
rendered in November 1998 and May 1999 addenda to the VA 
examination, which determined that there was no evidence of 
restrictive changes which would be indicative of asbestosis.  
Indeed, the opinion and addenda were accompanied by 
supporting rationale.  As a result, the Board concludes that 
there is no basis for relating the veteran's currently 
demonstrated respiratory disability to service.  Hence, the 
preponderance of the evidence is against the veteran's claim 
of service connection for a lung disorder.  38 U.S.C.A. § 
5107(b).


ORDER

Service connection for the residuals of exposure to asbestos, 
to include emphysema with COPD, is denied.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

